EXHIBIT UNAUDITED PRO FORMA COMBINED FINANCIAL DATA The following unaudited pro forma combined financial data are derived from the consolidated financial statements of the Company and certain historical financial data in respect of various assets acquired by the Company.The Unaudited Pro Forma Balance Sheet of the Company as of June 30, 2009 has been prepared assuming the Triad acquisition and all necessary ancillary transactions had been consummated on June 30, 2009.The Unaudited Pro Forma Income Statement for the year ended December 31, 2008 and the six months ended June 30, 2009 have been prepared assuming the Triad acquisition and all necessary ancillary transactions had been consummated as of January 1, 2008. The pro forma adjustments set forth on the attached Unaudited Pro Forma Balance Sheet and Unaudited Pro Forma Income Statements reflect the following as if they occurred on the dates hereinabove set forth: (1) Triad Acquisition.The Triad acquisition as described in the Asset Purchase Agreement dated October 28, 2009 (including the issuance of the Redeemable Convertible Preferred Stock as part of the acquisition price of Triad). (2) Incurrence of indebtedness under the New Revolving Credit Facility described in the commitment letter from Bank of Montreal dated October 23, 2009. (3) Proposed issuance of common stock as described elsewhere in this document.These are included because they are a required condition to move forward and close the transaction. (4) Proposed issuance of common stock estimated to occur at or near the closing date of the Triad Acquisition.These are included because they are a required condition to move forward and close the transaction. The Unaudited Pro Forma Balance Sheet reflects the preliminary allocations of the purchase price for the acquisition of Triad to the assets and liabilities of the Company. The final allocation of the purchase price, and the resulting effect on the balance sheet as well as depreciation and depletion expense in the accompanying Unaudited Pro Forma Combined Income Statements, may differ based on the actual final allocation of the purchase price. The unaudited pro forma combined financial data should be read in conjunction with the notes thereto and with the consolidated financial statements of the Company and the notes thereto as filed in the Company's Form 10-K and Form 10-Q. The unaudited pro forma combined financial data are not indicative of the financial position or results of operations of the Company which would actually have occurred if the transactions described above had occurred at the dates presented or which may be obtained in the future.In addition, future results may vary significantly from the results reflected in such statements due to normal oil and natural gas production declines, changes in prices paid for oil and natural gas, future acquisitions, drilling activity and other factors. 1 UNAUDITED PRO FORMA COMBINED BALANCE SHEET As of June 30, 2009 (dollars in thousands) Magnum Hunter Historical Pro Forma Adjustments Note Ref Pro Forma ASSETS: Current Assets Cash & Equivalents $ 678 $ 4,322 (6) $ 5,000 Accounts Receivables 1,292 3,155 (1) 4,447 Derivative Assets 1,906 - 1,906 Other Current Assets 209 901 (1) 1,110 Total Current Assets 4,085 8,378 12,463 Property and Equipment Oil and natural gas properties, successful efforts accounting Unproved 18,200 8,896 (1) 27,096 Proved Properties, Net 31,069 61,770 (1) 92,839 Machinery, Equipment and Other, net 135 8,721 (1) 8,856 Total Property and Equipment, net 49,404 79,387 128,791 Other Assets Derivative Assets 2,423 - 2,423 Deferred financing costs, net of amortization 992 941 (2) 1,933 Other Assets 10 418 (1) 428 TOTAL ASSETS $ 56,914 $ 89,124 $ 146,038 LIABILITIES & EQUITY: Current Liabilities Accounts Payable $ 570 $ 1,267 (1) $ 1,837 Accrued Liabilities 304 559 (1) 863 Distribution Payable - 1,716 (1) 1,716 Other Current Liabilities 945 47 (1) 992 Current Portion of Equipment Notes 867 (1) 867 Total Current Liabilities 1,819 4,456 6,275 Notes Payable, Revolving Credit Agreement 7,500 45,525 (3) 53,025 Notes Payable, Term Loan 15,000 (15,000 ) (3) - Notes Payable for Equipment, less current portion - 3,086 (1) 3,086 Asset Retirement Obligation 1,684 134 (1) 1,818 TOTAL LIABILITIES 26,003 38,201 64,204 Redeemable Convertible Preferred Stock - 15,000 (1) 15,000 Shareholders Equity Common stock, $0.01 par value 408 200 (4) 608 Additional Paid-In-Capital 51,983 37,365 (4) 89,348 Accumulated Deficit (22,750 ) (1,642 ) (5) (24,392 ) Total MHR Shareholders' Equity 29,641 35,923 65,564 Minority Interest 1,270 - 1,270 Total Equity 30,911 35,923 66,834 TOTAL LIABILITIES & EQUITY: $ 56,914 $ 89,124 $ 146,038 See accompanying notes to Unaudited Pro Forma Combined Financial Data 2 UNAUDITED COMBINED PRO FORMA INCOME STATEMENT Six Months Ended June 30, 2009 (dollars and shares in thousands) Magnum Hunter Historical Triad Historical Pro Forma Adjustments Note Ref Pro Forma Revenue: Oil and Gas Sales $ 4,246 $ 8,287 $ - $ 12,533 Field Operations - 3,233 - 3,233 Other Income 200 57 - 257 Gain (Loss) on Sale - (20 ) - (20 ) Total Revenue 4,446 11,557 - 16,003 Expenses: Lease Operating Expenses 2,518 3,042 - 5,560 Field Operations - 3,208 - 3,208 Exploration 114 131 - 245 Depreciation, Depletion and Accretion 2,107 2,613 634 (7) 5,354 General and Administrative 2,192 1,120 - 3,312 Total Expenses 6,931 10,114 634 17,679 Income (Loss) From Operations (2,485 ) 1,443 (634 ) (1,676 ) Other Income and (Expense) Interest Income 1 12 - 13 Interest Expense (1,178 ) (1,662 ) 1,341 (8) (1,499 ) Bankruptcy Professional Fees - (2,061 ) - (2,061 ) Gain (Loss) on Derivative Contracts (1,218 ) 600 - (618 ) Net Loss (4,880 ) (1,668 ) 707 (5,841 ) Less: Net Loss Attributable to Noncontrolling Interest 115 - - 115 Net Loss Attributable to Magnum Hunter Resources Corporation (4,765 ) (1,668 ) 707 (5,726 ) Dividend on Preferred Stock - - (206 ) (9) (206 ) Net Loss Attributable to Common Stockholders $ (4,765 ) $ (1,668 ) $ 501 $ (5,932 ) Earnings Per Common Share Basic and Diluted $ (0.13 ) $ - $ - $ (0.13 ) Weighted Average Number of Common Shares Outstanding Basic and Diluted 36,788 - 20,000 (4) 56,788 See accompanying notes to Unaudited Pro Forma Combined Financial Data 3 UNAUDITED COMBINED PRO FORMA INCOME STATEMENT Year Ended December 31, 2008 (dollars and shares in thousands) Magnum Hunter Historical Triad Historical Pro Forma Adjustments Note Ref Pro Forma Revenue: Oil and Gas Sales $ 14,486 $ 32,570 $ - $ 47,056 Field Operations - 7,771 - 7,771 Other Income 200 1 - 201 Gain (Loss) on Sale 1,197 2,237 - 3,434 Total Revenue 15,883 42,579 - 58,462 Expenses: Lease Operating Expenses 5,379 8,579 - 13,958 Field Operations - 10,161 - 10,161 Exploration 7,349 473 - 7,822 Impairment of Oil and Gas Properties 1,973 - - 1,973 Depreciation, Depletion and Accretion 7,682 5,833 980 (7) 14,495 General and Administrative 3,964 3,587 - 7,551 Total Expenses 26,347 28,633 980 55,960 Income (Loss) From Operations (10,464 ) 13,946 (980 ) 2,502 Other Income and (Expense) Interest Income 189 110 - 299 Interest Expense (2,772 ) (4,093 ) 2,563 (8) (4,302 ) Bankruptcy Professional Fees - (329 ) - (329 ) Loss on Debt Extinguishment (2,791 ) - - (2,791 ) Gain (Loss) on Derivative Contracts 7,311 (3,397 ) - 3,914 Net Loss (8,527 ) 6,237 1,583 (707 ) Less: Net Loss Attributable to Noncontrolling Interest 1,640 - - 1,640 Net Loss Attributable to Magnum Hunter Resources Corporation (6,887 ) 6,237 1,583 933 Dividend on Preferred Stock (734 ) - (412 ) (9) (1,146 ) Net Loss Attributable to Common Stockholders $ (7,621 ) $ 6,237 $ 1,171 $ (213 ) Earnings Per Common Share Basic and Diluted $ (0.21 ) $ - $ - $ (0.00 ) Weighted Average Number of Common Shares Outstanding Basic and Diluted 36,714 - 20,000 (4) 56,714 See accompanying notes to Unaudited Pro Forma Combined Financial Data 4 NOTES TO UNAUDITED PRO FORMA COMBINED FINANCIAL DATA (dollars in thousands) (1) To record the acquisition of Triad’s assets for a purchase price of $85,405.The Company will deposit $1,100 of the net purchase price on or before November 7, 2009.The estimated purchase price includes the payoff in cash of loans under Triad’s existing revolving and term credit agreement, the payoff in cash of existing debtor in possession financing, the payoff in cash of certain other Triad liabilities and costs at closing, the assumption of certain notes payable related to equipment included in the transaction, the assumption of certain other current liabilities of Triad, and the issuance of Redeemable Convertible Preferred Stock of the Company. The acquisition is accounted for under the purchase method of accounting.All assets acquired and liabilities assumed are recorded at fair market value as determined by management. As noted above, these are preliminary estimates and are subject to adjustment.The Company expects to incur legal and professional fees connected with this transaction of $650, which will be expensed. The following table summarizes the assets acquired and purchase price paid: ASSETS ACQUIRED (at fair market value): Unproved oil and gas properties $ 8,896 Proved oil and gas properties 61,770 Equipment and other fixed assets 8,721 Other non current assets 418 Cash and cash equivalents 1,544 Accounts receivable 3,155 Other current assets 901 Total assets acquired $ 85,405 PURCHASE PRICE (at fair market value) Cash payments at closing: Payoff Triad revolving and term debt $ 55,000 Payoff Triad debtor in possession loan 500 Payoff other Triad liabilities at closing 7,229 Total cash payments 62,729 Liabilities assumed: Notes payable for equipment 3,953 ARO assumed 134 Accounts payable 1,267 Accrued liabilities 559 Distribution payable 1,716 Other current liabilities 47 Total liabilities assumed 7,676 Redeemable Convertible Preferred Stock Stated value $15 million, reflected at estimated current fair market value 15,000 Total purchase price paid $ 85,405 Decrease in cash from the acquisition: Cash payment portion of purchase price $ 62,729 Estimated legal and professional transaction fees 650 Less Cash and equivalents acquired from Triad (1,544 ) Net decrease in cash from the acquisition $ 61,835 5 (2) To record the estimated deferred financing fees associated with the Company’s New Revolving Credit Facility, of $1,933, net of write off of $992, for the Company’s existing facility which is being extinguished and replaced as part of this transaction.The resulting net change to deferred financing costs is: New Credit Facility debt issuance costs $ 1,933 Unamortized debt issuance costs expensed (992 ) Net change to Deferred financing costs $ 941 (3) To record new borrowings and refinancing associated with the Triad acquisition as follows: New Revolving Credit Facility $ 53,025 Repay Company’s previous Revolving Credit Facility (7,500 ) Net change to revolving facility 45,525 Repay Company’s previous Term Loan Facility (15,000 ) Fees paid on new credit facility (1,933 ) Net proceeds from New Credit Facility $ 28,592 (4) To record the issuance of common stock for the purpose of securing cash necessary for the acquisition of Triad. The issuance will occur in two parts, the first of which is an issue of five million shares and the second of which is an issue of fifteen million shares. The first issue is related to this ­­­8-K filing and is expected to be priced at two dollars per share, resulting in gross proceeds of $10,000. The second issue will occur approximate with the closing date of the Triad acquisition and is also expected to be priced at two dollars per share, resulting in gross proceeds of $30,000. The estimated fees to be paid for marketing these issues are $2,435, and were netted from Additional Paid-In Capital. The net proceeds from the two issuances of common stock are expected to be $37,565 after marketing fees. The Company’s common stock has a par value of one cent per share. (5) To record the Company's charge against earnings of ($1,642) resulting from the estimated legal and professional fees incurred in the Triad acquisition of $650 (see Note 1) and the write-off of deferred financing costs related to the previous credit facility of $992 (see Note 2). (6) To record thechange in cash as a result of the Triad acquisition, the borrowing and repayment under the new and old revolving credit facilities, respectively, and the net proceeds from the planned issuance of common stock. The following table summarizes the changes in cash and equivalents as reflected on the pro forma balance sheet: Net proceeds from New Credit Facility (see Note 3) $ 28,592 Net proceeds from the issuance of common stock (see Note 4) 37,565 Net change in cash from the acquisition of Triad (see Note 1) (61,835 ) Net change to cash and cash equivalents $ 4,322 6 (7) To record the pro forma adjustment to depletion and depreciation expense as the result of treating the acquisition of Triad as if it had occurred January 1, 2008. Depletion was calculated using the units of production method.Depreciation was computed using the straight-line method based on the following useful lives: Gas gathering system 20 years Disposal well 20 years Machinery and equipment 5 - 10 years (8) To record the pro forma adjustment to interest expense as the result of treating the acquisition of Triad, the borrowing and repayment under the new and old revolving credit agreements, and the proceeds from the issuance of common stock as if they occurred January 1, 2008 (9) To record the effect of the issuance of the Redeemable Convertible Preferred Stock as if it had been issued at January 1, 2008. For the six month period in 2009, the dividend adjustment reflects cash dividends of $206. For the one year period in 2008, the dividend adjustment reflects cash dividends of $412. 7
